          2:19-cv-02164-CSB-EIL # 1          Page 1 of 9                                                E-FILED
                                                                           Friday, 21 June, 2019 10:46:52 AM
                                                                                Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS
                                      URBANA DIVISION


 TALITHA L. HARRIS,
                                                            CIVIL COMPLAINT
               Plaintiff,

 v.                                                      CASE NO. 2:19-cv-02164

 FIFTH THIRD BANK,
                                                       DEMAND FOR JURY TRIAL
               Defendant.


                                          COMPLAINT

         NOW comes TALITHA L. HARRIS (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of FIFTH THIRD BANK

(“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Illinois Consumer Fraud and Deceptive

Business Practices Act (“ICFA”) under 815 ILCS 505/1 et seq. for Defendant's unlawful practices.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. § 1367.




                                                 1
         2:19-cv-02164-CSB-EIL # 1           Page 2 of 9



   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Central District of Illinois and a substantial portion of the events or omissions giving rise to

the claims occurred within the Central District of Illinois.

                                              PARTIES

   4. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39), over eighteen years of age

residing in Kankakee, Illinois, which lies within the Central District of Illinois.

   5. Defendant is a national banking institution organized under the laws of the United States

with its headquarters located in Cincinnati, Ohio. Defendant is a foreign company that conducts

business with consumers across the country, including Illinois. Defendant’s registered address for

purpose of process is 50 West Broad Street, Suite 1330, Columbus, Ohio.

   6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   7.   Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.


                             FACTS SUPPORTING CAUSES OF ACTION

   8. In approximately March 2019, Plaintiff began receiving calls to her cellular phone, (815)

XXX-7427, from Defendant.

   9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in 7427. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   10. Defendant mainly uses the phone number (877) 488-6438 when calling Plaintiff’s cellular

phone, but upon belief, it has used other numbers as well.




                                                  2
         2:19-cv-02164-CSB-EIL # 1           Page 3 of 9



    11. Upon information and belief, the above referenced phone number ending in 6438 is

regularly utilized by Defendant during its debt collection activities.

    12. Upon answering calls from Defendant, Plaintiff experienced a noticeable pause, lasting

several seconds in length, before a live representative began to speak.

    13. Upon speaking with Defendant, Plaintiff was informed that it was seeking to collect upon

an outstanding debt said to be owed by Plaintiff’s mother, Mary Bell.

    14. The subject debt arose in connection with purchases Plaintiff’s mother made for personal

purposes.

    15. Plaintiff has no connection with the subject debt, and her contact information was never

provided to Defendant by either Plaintiff or Plaintiff’s mother.

    16. Upon information and belief, Defendant acquired Plaintiff’s cellular phone number

through skiptracing technology.

    17. Plaintiff informed Defendant that the debt was her mother’s, that she was not responsible

for the debt, and further demanded that Defendant stop contacting her cellular phone.

    18. Despite informing Defendant that it was calling the wrong person and demanding that it

cease contacting her, Defendant continued to regularly call Plaintiff’s cellular phone up until the

filing of the instant action.

    19. Plaintiff has reiterated her demands that Defendant cease contacting her on several

occasions, yet Defendant’s contacts continued.

    20. Plaintiff has received not less than 30 phone calls from Defendant seeking to collect upon

a debt which she does not owe and which Defendant knew she does not owe.




                                                  3
         2:19-cv-02164-CSB-EIL # 1            Page 4 of 9



   21. Frustrated over Defendant’s conduct and feeling unable to stop Defendant’s harassing

phone call campaign on her own, Plaintiff spoke with Sulaiman regarding her rights, resulting in

expenses.

   22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls in

connection with a debt she does not owe, emotional distress, increased risk of personal injury

resulting from the distraction caused by the relentless calls, increased usage of her telephone

services, loss of cellular phone capacity, diminished cellular phone functionality, decreased battery

life on her cellular phone, and diminished space for data storage on her cellular phone.


            COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   24.      Plaintiff repeats and realleges paragraphs 1 through 23 as though fully set forth herein.

   25.      The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) without their consent. The

TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment which has the capacity...to

store or produce telephone numbers to be called, using a random or sequential number generator;

and to dial such numbers.”

   26.      Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The noticeable pause, lasting several seconds in length, which Plaintiff

experienced on answered calls from Defendant is instructive that an ATDS was being utilized to

generate the phone calls. The fact Defendant has continued to call Plaintiff after Plaintiff has

informed it on numerous occasions that it is calling the wrong person further demonstrates




                                                   4
        2:19-cv-02164-CSB-EIL # 1           Page 5 of 9



Defendant’s use of an ATDS. In addition, the nature and frequency of Defendant’s contacts points

to the involvement of an ATDS.

   27. Defendant violated the TCPA by placing at least 30 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Plaintiff has never had any business relationship with

Defendant nor has she given it permission to call her cellular phone. Defendant was calling

Plaintiff’s cellular phone attempting to collect upon a debt owed by her mother. As such, Plaintiff

could not have given (and did not give) Defendant consent to contact her. Even if Defendant had

a legitimate business reason for initially contacting Plaintiff, which it did not, she explicitly

revoked any such consent by her repeated demands that Defendant cease contact.

   28. The calls placed by Defendant to Plaintiff were regarding business transactions and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   29. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C). Defendant had ample reasons to be aware that it was

calling the wrong party yet it continued its attempts to harass Plaintiff into making payment on a

debt for which she had no underlying obligation.

   WHEREFORE, Plaintiff, TALITHA L. HARRIS, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
      to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;



                                                5
         2:19-cv-02164-CSB-EIL # 1           Page 6 of 9



   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

                        COUNT II – VIOLATIONS OF THE ILLINOIS
                 CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT

   30. Plaintiff restates and realleges paragraphs 1 through 29 as though fully set forth herein.

   31. Plaintiff is a “person” and “consumer” as defined by 815 ILCS 505/1(c) and (e) of the

ICFA.

   32. Defendant’s collection calls to Plaintiff are “trade” and “commerce” as defined by 815

ILCS 505/1(f) of the ICFA.

   33. The ICFA states:

               “Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception, fraud, false pretense, false promise, misrepresentation or
               the concealment, suppression or omission of any material fact, with
               intent that others rely upon the concealment, suppression or
               omission of such material fact . . . in the conduct of any trade or
               commerce are hereby declared unlawful whether any person has in
               fact been misled, deceived or damaged thereby.” 815 ILCS 505/2.

   34. Defendant violated 815 ILCS 505/2 by engaging in an unfair and deceptive act or practice

in contacting Plaintiff. It was unfair for Defendant to relentlessly contact Plaintiff through means

of an ATDS after Plaintiff had notified Defendant to stop calling. Yet, Defendant placed at least

30 phone calls to Plaintiff’s cellular phone with the intent of harassing Plaintiff to pay a debt owed

by Plaintiff’s mother. Defendant ignored Plaintiff’s demands and continued its harassing conduct.

Defendant’s continued conduct prompted Plaintiff to file this action.

   35. Following its characteristic behavior in placing voluminous calls to consumers, Defendant

engaged in an unfair and deceptive act, willfully done with the hope that Plaintiff would be

compelled to make payment. Further, Defendant intended that Plaintiff rely on its unfair and



                                                  6
         2:19-cv-02164-CSB-EIL # 1             Page 7 of 9



deceptive conduct. Defendant had been notified of Plaintiff’s demands that it cease calling her,

but yet Defendant still relentlessly contacted Plaintiff.

   36. Plaintiff lacks a meaningful choice to go about avoiding Defendant’s contacts, which

places an unreasonable burden on Plaintiff to try and address Defendant’s conduct. This further

underscores the immoral, unethical, oppressive, and unscrupulous nature of Defendant’s conduct

which is contrary to Illinois public policy.

   37. The ICFA was designed to protect consumers, such as Plaintiff, from the exact behavior

committed by Defendant.

   38. Defendant’s conduct of placing incessant telephone calls to an individual without that

individual’s consent involves trade practices directed to the market generally and which otherwise

implicate consumer protection concerns.

   39. Plaintiff was the subject of Defendant’s incessant and relentless collection efforts. The

nature of Defendant’s conduct in placing relentless phone calls absent consent, and continuing

such calls after becoming aware it was contacting the wrong person, is behavior which impacted

Plaintiff and which would similarly impact other consumers. Such conduct raises serious consumer

protection concerns as entities like Defendant must not be given free rein to harass consumers by

placing excessive telephone calls without consumer consent. The relief requested below serves the

interests of consumers by ensuring this pervasively unfair conduct is addressed.

   40. The ICFA further states:

               “Any person who suffers actual damage as a result of a violation of
               this Act committed by any other person may bring an action against
               such person. The court, in its discretion may award actual economic
               damages or any other relief which the court deems proper.” 815
               ILCS 505/10a.




                                                  7
        2:19-cv-02164-CSB-EIL # 1           Page 8 of 9



   41. As pled in paragraphs 20 through 23, Plaintiff has suffered actual damages as a result of

Defendant’s unlawful practices. As such, Plaintiff is entitled to relief pursuant to 815 ILCS

505/10a.

   42. An award of punitive damages is appropriate because placing at least 30 collction phone

calls to Plaintiff’s cellular phone without permission is egregious conduct. Many of these calls

were placed after having verbal demands to cease. Such conduct is hallmark of outrageous, willful,

and wanton behavior. Upon information and belief, Defendant regularly engages in the above

described behavior against consumers in Illinois and for public policy reasons should be penalized.

   WHEREFORE, Plaintiff, TALITHA L. HARRIS, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual and punitive damages, in an amount to be determined at
      hearing, for the underlying violations;

   c. Awarding Plaintiff costs and reasonable attorney fees;

   f. Enjoining Defendant from further contacting Plaintiff; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: June 21, 2019                                 Respectfully submitted,

                                                     s/ Nathan C. Volheim
                                                     Nathan C. Volheim, Esq. #6302103
                                                     Counsel for Plaintiff
                                                     Admitted in the Central District of Illinois
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Ave., Suite 200
                                                     Lombard, Illinois 60148
                                                     (630) 568-3056 (phone)
                                                     (630) 575-8188 (fax)
                                                     nvolheim@sulaimanlaw.com



                                                8
2:19-cv-02164-CSB-EIL # 1   Page 9 of 9




                               9
